Citation Nr: 0121853	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  01-01 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a higher initial rating for posttraumatic 
stress disorder, rated as 10 percent disabling from March 31, 
1995, and 30 percent disabling from May 10, 2000.



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from September 1943 to March 
1946.

This appeal arises from an October 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, that denied service connection 
for posttraumatic stress disorder (PTSD).  The veteran has 
appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution.

The veteran submitted a notice of disagreement in January 
1996.  The RO issued a statement of the case on service 
connection in January 1996 and the veteran submitted a 
substantive appeal in February 1996.  While the case was on 
appeal, the RO established service connection for PTSD in an 
August 2000 rating decision and assigned an initial 10 
percent disability rating effective from March 31, 1995.  The 
veteran voiced dissatisfaction with the 10 percent disability 
rating and continued the appeal.  Subsequently, the RO 
assigned a staged 30 percent rating effective from May 10, 
2000.  

The veteran requested a hearing in February 1996.  In July 
2001, the veteran withdrew any request for a hearing.  

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  The Board has thus 
recharacterized the issue shown on page 1 to reflect the 
veteran's dissatisfaction with the initial rating assigned by 
the RO. 






FINDING OF FACT

The veteran's PTSD has been manifested throughout the appeal 
period nightmares, intrusive recollections, social 
withdrawal, poor concentration, severe clinical depression, 
lack of insight, irritability with others in a workplace 
setting, and paranoid ideation; there is demonstrable 
inability to obtain or retain employment attributable to PTSD 
during the entire appeal period.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD are met during 
the entire appeal period.  38 U.S.C.A. § 1155 (West 1991); 
38 U.S.C. § 5107 (West 1991 & Supp 2001); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.132, Diagnostic Code 9411 (effective prior 
to November 7, 1996), §§ 4.126, 4.130, Diagnostic Code 9411 
(effective November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In March 1995, the veteran submitted a claim for service 
connection for PTSD.  He reported nightmares and cold sweats.  
He reported that a VA physician at Bath VA Medical Center had 
recently given a diagnosis of PTSD.  

The RO obtained VA inpatient reports that note 
hospitalization at various times since 1970 for other health 
reasons.  These reports note such psychiatric symptoms as 
conversion reaction and adult situational reaction manifested 
by anxiety and depression.  

The RO obtained VA outpatient treatment reports that contain 
psychiatry notes dated at various times.  A January 1995 
report notes that the veteran had occasional nightmares and 
vivid recollections associated with combat stressors from 
World War (WW) II.  

A February 1995 VA psychological test report from Bath VA 
Medical Center reflects that Wechsler Memory Scale, 
Mississippi PTSD Scale, and Geriatric Depression Scale tests 
were administered.  The Wechsler Memory Scale report reflects 
generally intact memory functioning but also evidenced poor 
concentration.  The Mississippi Scale score reflects that the 
veteran described a constant and confusing undercurrent of 
tension, sadness, and anger.  He was preoccupied and bothered 
by disruptive and often perplexing inner thoughts.  It was 
felt that intrusive and vivid recollections of WW II combat 
stressors might upset his thought continuity and interfere 
with social communication.  The veteran saw himself as 
socially isolated and rejected by others.  He devalued his 
achievements and reported feelings of aloneness and 
emptiness, if not depersonalization.  He could be tense, 
indecisive, and restless.  He might complain of a variety of 
physical discomforts such as tightness, excessive 
perspiration, ill-defined muscular aches, and nausea.  He 
reported years of preoccupation with feelings of 
discouragement or guilt, lack of initiative and behavioral 
apathy, low self-esteem, frequently voiced futility and self-
deprecatory comments.  During periods of dejection, there 
might be tearfulness, a pessimistic outlook toward the 
future, social withdrawal, poor appetite, chronic fatigue, 
poor concentration, marked loss of interest in pleasurable 
activities, and decreased effectiveness in fulfilling 
ordinary and routine life tasks.  There was no evidence of 
thought disorder or delusional disorder.  According to the 
report, his score on the Mississippi Scale suggested the 
presence of clinically significant combat-related PTSD.  The 
Geriatric Depression Scale score suggested a severe level of 
clinical depression and was felt to be consistent with Axis I 
diagnoses of chronic PTSD and dysthymic disorder with 
anxiety.   

A short note to the RO from a Bath VA Medical Center clinical 
psychologist dated in March 1995 reflects that the veteran 
had been diagnosed with PTSD related to WW II combat 
stressors.  

Records of treatment from the Guidance Center in Bradford, 
Pennsylvania dated from 1982 to 1995 were received.  A 
December 1994 report notes such symptoms as concrete 
thinking, slow speed of thought with varying and impaired 
ability to concentrate and to remember.  In March 1995 the 
veteran was observed to display elevated muscle tension, 
moderate apprehension, and slight anxiety.  Affect was 
blunted-flat but stable.  Mood was depressed and dysphoric.  
His attention was better than average for his age group but 
his ability to concentrate and his recent memory varied.  His 
insight was lacking but his judgment was satisfactory.  He 
was oriented times three.  

In September 1995, the veteran underwent a psychiatric 
evaluation by Albert Chen, MD.  According to the report, the 
veteran denied ever having been treated by a psychiatrist.  
The veteran reported a sporadic work history, having tried 
over 60 jobs in his lifetime.  He reported frequent firings 
because of his temper and behavior on the job, including a 
drinking problem.  The report notes that since the 1960s the 
veteran had been treated by a family physician and by VA for 
a number of problems, including anxiety, conversion reaction, 
dysthymic disorder, and chronic schizophrenia.  His 
medication included Triavil.  The examiner noted that the 
veteran appeared reserved and quiet during the interview.  He 
had difficulty recalling his past.  He was casually but 
slovenly dressed and said that he did not care what happened 
to him.  He reported a short fuse and crying spells.  When 
asked how the world treated him his reply was "They treat us 
like dogs."  He reported hypervigilance and possibly 
imagining that someone was knocking at his door.  The 
examiner reported good eye contact but also paranoid ideation 
and ideas of reference.  He was oriented to time, place, and 
person.  He had a hard time focusing and concentrating.  He 
had a history of self-medication with alcohol, which made him 
more agitated and outgoing.  His interpersonal relationships 
were felt to be somewhat impaired.  Medication included Serax 
and chloral hydrate for insomnia.  He had little insight 
regarding his problem.  His judgment was marginally poor. The 
examiner gave diagnoses on Axis I of schizophrenia, residual 
type; and alcoholism, by history.  The examiner assigned a 
Global Assessment of Functioning (GAF) score of 45 [according 
to the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, a score of 41 to 50 
is indicative of serious symptoms, or serious difficulty in 
social, occupational, or school functioning, i.e., no 
friends, unable to keep a job.  See 38 C.F.R. § 4.125 
(2000)].  The examiner felt that the highest GAF score during 
the past year was 50.  The examiner also remarked that the 
veteran was marginally capable of managing his own funds but 
was not gainfully employable at this point.  

In October 1995, the RO considered the above medical evidence 
and denied service connection for PTSD on the basis that it 
was not found on the most recent examination.  

VA outpatient treatment reports dated in 1996 and 1997 
mention that the veteran received ongoing psychiatric 
counseling in Bradford, Pennsylvania.  A July 1996 report 
reflects intrusive thoughts of combat and current problems 
with the loss of TWA Flight 800.  The assessment was PTSD 
symptoms and features of major depression.  

The veteran underwent a VA PTSD examination in May 2000.  The 
examiner noted a review of the claims file and a history of 
PTSD since 1995.  The veteran's varied job history was 
reviewed.  The veteran reported that he felt as if he had 
amounted to nothing ever since WW II.  It was noted that the 
veteran was 75 years of age and had received Social Security 
Administration (SSA) disability benefits in the past but was 
not currently receiving them.  He reported a history of 
suicide ideation in the remote past as well as shooting at a 
robber who was stealing from him.  He denied current smoking 
and use of drugs.  He reported problems with his temper that 
caused him to hit his foreman while working for the railroad.  
The examiner felt that the veteran maintained adequate eye 
contact and had adequate grooming.  He was oriented times 
three.  He showed no psychomotor retardation or agitation.  
Speech was spontaneous and non-pressured.  His affect was 
constricted.  His thought content centered on combat trauma.  
He showed no obvious delusional features or hallucination.  
He had little insight into his situation and had used Serax 
as recently as 1995.  His judgment appeared to be marginal, 
but he did not appear to be dangerous to himself or others.  
He was deemed able to manage funds.  The Axis I diagnosis was 
PTSD, chronic, moderate to severe.   The examiner assigned a 
GAF score of 40 [according to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, a score of 31 to 40 is indicative of impairment in 
reality testing or major impairment in work, judgment, 
thinking, or mood, i.e., is unable to work.  See 38 C.F.R. 
§ 4.125 (2000)].

A May 2000 VA social survey reflects that the veteran was 
extremely tangential during the interview.  He did not stay 
focused on any topic and he had difficulty remembering 
details.  He said that he drank excessively for years 
following active service and held about 60 jobs.  He reported 
occasional nightmares of the war.  He became tearful when 
discussing his stressors.  He had hypervigilance and 
difficulty with concentration.  He lived alone but did see 
his daughter from time to time and did have a couple of close 
friends.  The examiner noted that the veteran's difficult 
childhood, combined with alcohol and PTSD, contributed to 
having lost many jobs.  The examiner felt that the veteran's 
medical problems would make it very difficult for him to work 
at present.  

In an August 2000 rating decision, the RO established service 
connection for PTSD and assigned a 10 percent disability 
rating under Diagnostic Code 9411 effective from March 31, 
1995.  The rating decision reflects that PTSD was the 
veteran's only service-connected disability.

In September 2000, the veteran requested a higher initial 
disability rating for PTSD.  

In a January 2001 SOC, the RO considered the PTSD symptoms 
under both the former and the revised criteria for evaluating 
PTSD.  

In February 2001, a staff psychiatrist from The Guidance 
Center reviewed older reports and opined that a diagnosis of 
PTSD was consistent with medical reports dated in the 1970s.  
The psychiatrist added, however, that it would be impossible 
to say for sure whether the veteran had PTSD in the 1970s 
because the Center did not have information pertinent to the 
veteran's WW II experience.  The staff psychiatrist submitted 
various psychiatric reports from a county mental health 
facility that reflect treatment during the 1970s.  

In a June 2001 rating decision, the RO assigned special 
monthly pension based on housebound status effective from 
January 9, 2001.  The decision is based on multiple non-
service-connected disabilities.  

In a June 2001 SSOC, the RO considered the pertinent evidence 
under both the former and the revised PTSD rating criteria.  

II.  Legal Analysis

The RO has met its duty to assist the veteran in the 
development of the claim under the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096.  The RO 
made reasonable efforts to obtain relevant records adequately 
identified by the veteran; in fact, it appears that all 
evidence identified by the veteran relating to this claim has 
been obtained and associated with the claims folder.  
Multiple VA examinations were conducted, and copies of the 
reports associated with the file.  The veteran does not 
desire a hearing. Although it appears that no attempt has 
been made to obtain the veteran's SSA records, the Board may 
proceed with adjudication in this case because the evidence 
otherwise favors the claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In cases such as 
this, where the veteran has appealed the initial rating 
assigned after service connection is established, the Board 
must consider the initial rating, and, if indicated, the 
propriety of a staged rating from the initial effective date 
forward.  See Fenderson v. West, 12 Vet. App. at 126-27.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  38 C.F.R. §§ 4.1, 4.2 (2000).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Whether the upper or lower 
extremities, the back or abdominal wall, the eyes or ears, or 
the cardiovascular, digestive, or other system, or psyche are 
affected, evaluations are based upon lack of usefulness, of 
these parts or systems, especially in self-support.  This 
imposes upon the medical examiner the responsibility of 
furnishing, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of disability upon the person's ordinary activity.  
In this connection, it will be remembered that a person may 
be too disabled to engage in employment although he or she is 
up and about and fairly comfortable at home or upon limited 
activity.  38 C.F.R. § 4.10.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. §  4.126 (2000).

The veteran's service-connected PTSD is rated as 10 percent 
disabling prior to May 10, 2000, and 30 percent disabling 
since that time under Diagnostic Code 9411 of the Rating 
Schedule.  Therefore, the Board need consider only whether a 
higher rating may be assigned for any portion of the appeal 
period.  

The Board observes that, effective November 7, 1996, VA 
revised the criteria for diagnosing and evaluating 
psychiatric disabilities.  Where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran applies, 
absent congressional or Secretarial intent to the contrary.  
See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this regard, 
VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for an increased 
rating, the Board should first determine whether the revised 
version is more favorable to the veteran.  In so doing, it 
may be necessary to apply both the old and new versions of 
the regulation.  If the revised version of the regulation is 
more favorable, the retroactive reach of that regulation 
under 38 U.S.C.A. 5110(g) (West 1991) can be no earlier than 
the effective date of that change.  VAOPGCPREC 3-2000 (2000).  
As such, VA must consider the claim pursuant to the former 
criteria during the course of the entire appeal, and since 
November 7, 1996, under the revised criteria, applying 
whichever is more favorable to the veteran.  See DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  

Under the formerly applicable criteria, 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996), a 30 percent evaluation for PTSD 
is warranted when the ability to establish or maintain 
effective and wholesome relationships with people is 
definitely impaired, and the psychoneurotic symptoms result 
in such reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  VA's General Counsel has defined "definite" as 
"distinct, ambiguous, and moderately large in degree," and as 
representing a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  VA 
O.G.C. Prec. 9-93, 59 Fed. Reg. 4753 (1994).  The VA, 
including the Board, is bound by this interpretation of the 
term "definite."  38 U.S.C.A. § 7104(c) (West 1991).

A 50 percent evaluation for PTSD is warranted under the 
former criteria when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and where, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation is warranted when the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation is warranted 
when: 1) the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; 2) the veteran exhibits totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
3) there is demonstrable inability to obtain or retain 
employment.

Under the revised rating criteria, 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000), a 30 percent evaluation is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

Under that formula, a 50 percent evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusion or hallucination; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closes relatives, 
own occupation, or own name.  

Upon consideration of both versions of the rating schedule, 
the Board does not determine that the revised version is more 
favorable; therefore, the prohibition against retroactive 
reach of that version will not be a factor here.  

The veteran's PTSD has been manifested throughout the appeal 
period nightmares, intrusive recollections, social 
withdrawal, poor concentration, severe clinical depression, 
lack of insight, irritability with others in a workplace 
setting, and paranoid ideation; there is demonstrable 
inability to obtain or retain employment attributable to PTSD 
during the entire appeal period.  Comparing these symptoms 
with the criteria of the rating schedule, the Board finds 
that the criteria for a 100 percent disability rating under 
the former criteria of Diagnostic Code 9411 are more nearly 
approximated.  38 C.F.R. § 4.7.  

In finding that the criteria for a 100 percent disability 
rating are more nearly approximated, the Board notes that 
demonstrable inability to obtain or retain employment in 
itself satisfies the requirement.  See Johnson v. Brown, 
7 Vet. App. 95, 99 (1994) (holding that a total schedular 
evaluation could be assigned for service-connected PTSD if 
any one of the three independent criteria for a 100 percent 
rating under Diagnostic Code 9411 was met).  The GAF scores 
assigned during the appeal period range from 45 assigned in 
September 1995 to 40 in May 2000.  These scores indicate 
severe impairment, that is, inability to keep a job.  
Although the September 1995 examiner felt that the primary 
diagnosis was schizophrenia, that examiner did not have the 
claims file available, which would have revealed that a 
diagnosis of PTSD had been given earlier in 1995.  That 
examiner specifically found the veteran was not gainfully 
employable.  Although the examiner felt that the highest 
score during the recent year was 50, it is not known whether 
that was given during the rating period for this case.  In 
any event, a GAF score of 50 denotes inability to keep a job 
and is not inconsistent with a schedular rating of 100 
percent.  

The Board has considered the fact that the veteran's has 
severe non-service-connected disability that would likely 
preclude substantially gainful employment.  Regardless of the 
impact of non-service-connected disability, there is 
substantial evidence that PTSD alone is sufficiently severe 
to preclude employment.  Thus, the criteria for a 100 percent 
rating for PTSD are met under the former criteria of the 
rating schedule.  Because the highest rating available under 
Diagnostic Code 9411 has been assigned, no further analysis 
is necessary.  







ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
laws and regulations concerning the payment of monetary 
benefits.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

